Citation Nr: 1137096	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder for purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to November 1946.  He died in December 2002.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

In January 2009, the Board remanded this matter to request proper due process notice with regard to the new and material claims.  Specifically, the Board noted that the notice should include a definition of new and material evidence according to the legal standard in effect prior to August 29, 2001, and the provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, it is unclear from the record whether the January 2009 Board remand instructions were completed and as such, the Board cannot ensure that the appellant has received proper notice with regard to the claims.

The Board notes that a supplemental statement of the case from May 2010 indicated that a notice letter was sent in April 2009.  This letter ostensibly fulfilled the instructions of the January 2009 Board remand; however, without a copy of that development letter in the claims file, the Board cannot ensure the contents of the letter and its compliance with the Board remand from January 2009.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the file a copy of the April 2009 due process letter that was sent to the appellant.

2.  If the letter does not comply with Kent notice =or= has not been sent =or= a copy cannot be located, send the appellant a corrective VCAA notice that:

* Defines what new and material evidence is under the prior standard in effect before August 29, 2001 per the language of 38 C.F.R. § 3.156 (2001); and

* Notifies the appellant of what specific evidence would be required to substantiate the element or elements needed for service connection for an acquired psychiatric disorder, to include PTSD, and a bilateral eye disorder for purposes of accrued benefits that were found insufficient in the previous denials in January 1996 and April 2000.

3.  Thereafter, after ensuring compliance of the above instructions, the RO should readjudicate the issues on appeal with consideration of the pre-August 29, 2001, version of new and material evidence, considering any new evidence secured since the May 2008 supplemental statement of the case.  

If any disposition remains unfavorable, the RO should furnish the appellant and her representative with a supplemental statement of the case and afford her an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



